DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/08/2021.
Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Huang et al. (TW 201115763 with provided machine English translation). Further evidence is provided by Rurack et al. (Anal. Chem. 2011, 83, 1232-1242).
Addressing claims 1 and 8-11, Torrance discloses an energy harvesting system comprising:
	a waveguide (11, in figs. 1-3; or 11 and 41 in fig. 5);
	a luminophore (luminescent materials described in paragraph [0047]) embedded in (fig. 5 shows the luminophore is embedded in) or disposed on (figs. 1-3 show the luminophore is disposed on) the waveguide; and
	a segmented solar photovoltaic array disposed onto a surface of the waveguide (in paragraph 15 on page 5, Torrance discloses “Bifacial PV cells can be used along the periphery of the solar collection device”, the plurality of bifacial PV cells correspond to the claimed segmented solar photovoltaic array with each where each bifacial PV cell corresponds to a segment of the segmented solar photovoltaic array), or 
	a solar photovoltaic cell 15 disposed onto an edge of the waveguide (figs. 1-5),
	wherein the energy harvesting system is visibly transparent, having an average visible transmittance of sunlight greater than about 50% (paragraph 2 in page 4 discloses the energy harvesting system transmits up to substantially 100% of visible light, which implies that the energy harvesting system is visibly transparent; therefore, it would have been obvious for one of ordinary skill in the art to perform routine experiment with the energy harvesting system to have an average visible transmittance of sunlight greater than 50% to ensure that the energy harvesting system of Torrance is suitable to be integrated as windows for residential building); furthermore, the desire for transmitting up to substantially of 100% of visible light implies the energy harvest system is optimized for accurate and high color rendering since the electromagnetic spectrum that is responsible for rendering color, e.g. the visible light spectrum, is substantially transmitted through the energy harvesting system.

However, Torrance is silent regarding the energy harvesting system has a color rendering index of sunlight of greater than about 80 at normal incidence to the waveguide.

Huang discloses visibly transparent energy harvesting that is integrated into buildings similarly to that of Torrance; wherein, the energy harvesting system is configured to have color rendering index greater than 80 [0008] to approach 100 [0020] in order to improve the color rendering of the overall transmitted light to achieve living space comfort and energy saving [0042].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the energy harvesting system of Torrance by optimizing the energy harvesting system to achieve color rendering index of greater than 80 to approach 100 as disclosed by Huang in order improve the quality of the transmitted light to achieve living space comfort and energy saving (Huang, [0042]).  

Addressing claims 2 and 7, in paragraph [0047], Torrance discloses the luminophore includes IR140 and IR144, which are known to have a strongest peak absorbance of light at a wavelength of greater than about 650 nm and a strongest peak emission of light at a wavelength of greater than about 650 nm.  Furthermore, Rurack provides evidence in Table 4 showing that dye IR-140 absorbs light at 803.9 nm and emits light at 843.5 nm that satisfies the claimed properties.  Torrance also discloses that the IR140 and IR 144 dyes are capable of being used to transmit the majority of visible light while absorbing the majority of UV and NIR light at wavelength greater than 650 nm.  Additionally, page 4 paragraph 3 of Torrance discloses the conversion body absorbs 90% of light with wavelength between 700 - 2000 nm and transmit 90% of visible light having wavelength between 400 - 700 nm.  Therefore, the evidence above demonstrate that the IR 144 and IR 140 dyes of Torrance have a strongest peak absorbance of light at a wavelength of greater than about 650 nm and a strongest peak emission of light at a wavelength of greater than about 650 nm.

Addressing claim 3, fig. 3 of Rurack shows that IR140 of Torrance does not have peak absorption in the visible spectrum.  

Addressing claim 4, Torrance discloses the IR140 and IR 144 dyes harvest light in a UV region by having a second strongest peak absorbance of light at a wavelength of less than about 450 nm (paragraph [0047] and figs. 11-12).

Addressing claim 6, the luminophores disclosed in paragraph [0047] of Torrance including some that are qualified as organic molecules or polymer as required by current claim.

Addressing claims 14-17, Torrance discloses in paragraph [0044] that the energy harvesting system is configured as a window for a building or vehicle.  Furthermore, the vehicle in which the energy harvesting system is integrated is the structural equivalence to the claimed mobile device of claim 16.

Addressing claims 18 and 20, please see the rejection of claims 1-3 above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Huang et al. (TW 201115763 with provided machine English translation) as applied to claims 1-4, 6-11, 14-18 and 20 above, and further in view of Mapel (US 2010/0139749).
Addressing claim 5, Torrance is silent regarding the luminophore comprises a nanoparticle.

Mapel discloses luminophores for selectively absorbing and emitting desired electromagnetic spectrum for energy harvesting system; wherein, the luminophores include IR132, IR144 and IR140, similarly to those of Torrance, as well as nanostructured chromophores and nanospheres [0059] that are the structural equivalence to the claimed nanoparticles.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the luminophore of Torrance with the luminophore nanoparticles disclosed by Mapel in order to expand the electromagnetic spectrum that can be absorbed and emitted to further widen the wavelength in which the energy harvesting system can utilized for energy generation.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Huang et al. (TW 201115763 with provided machine English translation) as applied to claims 1-4, 6-11, 14-18 and 20 above, and further in view of Rurack et al. (Anal. Chem. 2011, 83, 1232-1242).
Addressing claims 12 and 19, Torrance is silent regarding the claimed quantum yield range.

Rurack discloses NIR absorbing and emitting dyes that include IR-140, like that of Mapel and HITCI (table 4) with HITCI, with absorption range and emission range overlapping those of IR-140, having higher quantum yield, 0.283 or 28.3% than that of IR-140 (Table 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Torrance by substituting the known IR-140 NIR absorbing and emitting dye with the known HITCI dye of Rurack in order to obtain the predictable result of providing a luminescent dye that absorbs and emits NIR light (Rationale B, KSR decision, MPEP 2143); furthermore, the HITCI dye has absorption range and emission range that overlap those of IR-140 (table 5) and also improves the quantum yield of the system (Tables 4-5 of Rurack).  The modified energy harvesting system of Torrance in view of Rurack have the claimed property “wherein the energy harvesting system is visibly transparent … about 85 at normal incidence to the waveguide” and “wherein the sole waveguide redirecting material creates luminescence with a quantum yield of greater than about 20%” because the modified energy harvesting system includes all of the structural requirement of the claim, including the HITCI luminophore.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Huang et al. (TW 201115763 with provided machine English translation) as applied to claims 1-4, 6-11, 14-18 and 20 above, and further in view of Mapel et al. (US 2009/0229652).
Addressing claim 13, Torrance is silent regarding the limitation of current claim.

Mapel discloses, in fig. 8 and paragraph [0073], the first wavelength selective mirror 820 coupled to a first surface of the waveguide and is transparent to the incoming light that includes visible light and reflective to NIR light (the light emitted by the chromophore 260); and optionally
	a second wavelength selective mirror 830 coupled to an opposing second surface of the waveguide and is transparent to visible light and reflective to NIR light (the light emitted by chromophore 260).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the energy harvesting system of Torrance with the wavelength selective mirrors disposed on the first and second surfaces of the waveguide as disclosed by Mapel in order to trap the desired light within the substrate to increase the overall efficiency of the energy harvesting system (Mapel, [0073]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/29/2021